DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-9 are pending in the application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 9:  Instant claim 9 on lines 9 to 16 recites that:
the bases are arranged on the virtual reference plane so that a side of each base is parallel to the closest side of one of the bases adjacent thereto, leaving a predetermined distance therebetween, 


wherein the "natural number (n)" lacks an upper limit.  In the instant case where the "natural number" becomes so large (i.e. 1,000,000,000) as to be considered to approach infinity, the side length (1/n) of said equilateral triangles will correspondingly become so small as to be considered to approach zero, and similarly the height value, associated to the 1/n value, will become so small as to be considered zero.  As such, since the height is equal to the predetermined spacing, an issue of definiteness is raised as to what becomes of the predetermined distance when it approaches a value near zero.  Therefore, the claim is considered to be indefinite, due to the unbounded upper limit of the "natural number (n)". 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (US 6,540,367 B1) in view of Bompard et al. (US 2003/0148082 A1).
Regarding Claims 1 and 2:  Benson discloses a composite structured surface article comprising a plurality of protruding and recessed cube corner pyramids, which are a mass of material having at least three side faces arranged as a cube corner element (figures 4, 5, [Col. 7: li. 1-57], [Col. 8: li. 22-47], and [Col. 23: li. 9-19] of Benson).  Benson also discloses that the composite article can have a backing sheet of fiber-reinforced plastic (FRP) ([Col. 22: li. 52] of Benson).  (In the instant case, Benson's teaching that the pyramids have at least three side faces ([Col. 23; li. 18-19] of Benson) clearly envisages that the shapes of the pyramids can be triangular as currently claimed.)  It is further disclosed by Benson that a transition plane (ref. #84) of the plurality of protruding and recessed cube corner pyramids is parallel to the base of the article, and that at least one side of the formed cube corner pyramids can parallel to the x-axis direction of the formed article (figures 4, 5, 14A to 14D, and [Col. 12: li. 38-52] of Benson).  Specifically, Benson provides for --an FRP panel material comprising reinforcing fibers at least near a surface, wherein a plurality of either or both of protrusions and depressions are provided in the surface, the protrusions protruding outward in a thickness direction of the panel material with respect to a virtual reference plane along the surface, the depressions being depressed inward in the thickness direction with respect to the virtual reference plane, the protrusions and depressions have shapes of congruent regular triangular pyramids with bases thereof on the virtual reference plane, the bases are arranged on the virtual reference plane with no gap or overlap so that each vertex of an equilateral triangle constituting each base is shared by six of the bases as vertices thereof-- {instant claim 1} and --an FRP panel material comprising reinforcing fibers at least near a surface, wherein a plurality of either or both of protrusions and depressions are provided in the surface and form a repeating texture pattern, the protrusions protruding outward in a thickness direction of the panel material with respect to a virtual reference plane along the surface, the depressions being depressed inward in the thickness direction with respect to the virtual reference plane, each of the protrusions and depressions has a shape of a regular triangular pyramid with a base thereof on the virtual reference plane, the base is composed of one of a plurality of congruent equilateral triangles which are arranged on the virtual reference plane with no gap or overlap so that each vertex is shared by six of the equilateral triangles as vertices thereof, and ratios L2/L1 which are defined for respective lines each including a median of any equilateral triangle are identical across the lines, where L1 is a length of a section corresponding to the core of the texture pattern in each orientation direction, on the line of intersection of the surface and a plane which includes the corresponding one of the lines and is parallel to the thickness direction and L2 is an apparent length of the section as seen in the thickness direction-- {instant claim 2}.
Benson fails to disclose that --the reinforcing fibers are oriented in not less than one and not more than three predetermined orientation directions parallel to the virtual reference plane, and each of the orientation directions is parallel to any lateral edge of each regular triangular pyramid as seen in the thickness direction-- {instant claims 1 and 2}.
Bompard discloses the production of a multiaxial fibrous web comprising three unidirectional continuous fiber sheets (ref. #30a, #30b, and #30c) making respective angles 0°, +60°, and -60° to the longitudinal direction (the 0°), the sheets having a smooth surface appearance, and that the unidirectional continuous fiber sheets are [0027], [0037], [0039], [0107]-[0109], [0121], and [0164] of Bompard).  Bompard also discloses that the resulting multiaxial sheets can be used for making reinforcement of composite material parts by well-known techniques (such as impregnation with a liquid precursor followed by heat treatment ([0002] and [0167] of Bompard; that is they can form fiber reinforced plastics (FRPs)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the multiaxial fibrous web of Bompard with the structured surface article of Benson in order to have --the reinforcing fibers are oriented in not less than one and not more than three predetermined orientation directions parallel to the virtual reference plane, and each of the orientation directions is parallel to any lateral edge of each regular triangular pyramid as seen in the thickness direction--.  One of ordinary skill in the art would have been motivated to have combined the multiaxial fibrous web of Bompard with the structured surface article of Benson, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.  (In the instant case, a person skilled in the art would have used the longitudinally extending FRP disclosed by Bompard as the FRP attached as a backing for the FRP disclosed by Benson, such that the longitudinal direction of the sheet of Bompard aligns with either major axis of the article of Benson.)

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (US 6,540,367 B1) in view of Bompard et al. (US 2003/0148082 A1).
Regarding Claims 3 and 4:  Benson discloses a composite structured surface article comprising a plurality of protruding and recessed cube corner pyramids, which are a mass of material having at least three side faces arranged as a cube corner element (figures 4, 5, 19 to 20B, [Col. 7: li. 1-57], [Col. 8: li. 22-47], [Col. 15: li. 35 to Col. 16: li. 26], and [Col. 23: li. 9-19] of Benson).  Benson also discloses that the composite article can have a backing sheet of fiber-reinforced plastic (FRP) ([Col. 22: li. 52] of Benson).  (In the instant case, Benson's teaching that the pyramids have at least three side faces ([Col. 23; li. 18-19] of Benson) clearly envisages that the shapes of the pyramids can be "square" as currently claimed.)  It is further disclosed by Benson that a transition plane (ref. #84) of the plurality of protruding and recessed cube corner pyramids is parallel to the base of the article, and that at least one side of the formed cube corner pyramids can parallel to the x-axis direction of the formed article (figures 4, 5, 14A to 14D, and [Col. 12: li. 38-52] of Benson).  Specifically, Benson provides for --an FRP panel material comprising reinforcing fibers at least near a surface, wherein a plurality of either or both of protrusions and depressions are provided in the surface, the protrusions protruding outward in a thickness direction of the panel material with respect to a virtual reference plane along the surface, the depressions being depressed inward in the thickness direction with respect to the virtual reference plane, the protrusions and depressions have shapes of congruent regular square pyramids with bases thereof on the virtual reference plane, and the bases are arranged on the virtual reference plane with no gap or overlap so that each vertex of a square constituting each base is shared by four of the bases as vertices thereof-- {instant claim 3} and --an FRP panel material comprising reinforcing fibers at least near a surface, wherein a plurality of either or both of protrusions and depressions are provided in the surface and form a repeating texture pattern, the protrusions protruding outward in a thickness direction of the panel material with respect to a virtual reference plane along the surface, the depressions being depressed inward in the thickness direction with respect to the virtual reference plane, each of the protrusions and depressions has a shape of a regular square pyramid with a base thereof on the virtual reference plane, the base is composed of one of a plurality of congruent squares which are arranged on the virtual reference plane with no gap or overlap so that each vertex is shared by four of the squares as vertices thereof, and ratios L4/L3 which are defined for respective lines each including a diagonal of any square are identical across the lines, where L3 is a length of a section corresponding to the core of the texture pattern in each orientation direction, on the line of intersection of the surface and a plane which includes the corresponding one of the lines and is parallel to the thickness direction and L4 is an apparent length of the section as seen in the thickness direction-- {instant claim 4}.
Benson fails to disclose that --the reinforcing fibers are oriented in one or two predetermined orientation directions parallel to the virtual reference plane, and each of the orientation directions is parallel to any lateral edge of each regular square pyramid as seen in the thickness direction-- {instant claims 3 and 4}.
Bompard discloses the production of a multiaxial fibrous web comprising two unidirectional continuous fiber sheets at +45°, and -45° respective to the longitudinal direction (the 0°), the sheets having a smooth surface appearance, and that the unidirectional continuous fiber sheets are bonded together by adhesive disposed between the sheets (Example 1, [0027], [0037], [0039], [0121], [0164], and [0172] of Bompard).  Bompard also discloses that the resulting multiaxial sheets can be used for making reinforcement of composite material parts by well-known techniques (such as impregnation with a liquid precursor followed by heat treatment ([0002] and [0167] of Bompard; that is they can form fiber reinforced plastics (FRPs)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the multiaxial fibrous web of Bompard with the structured surface article of Benson in order to have --the reinforcing fibers are oriented in one or two predetermined orientation directions parallel to the virtual reference plane, and each of the orientation directions is parallel to any lateral edge of each regular square pyramid as seen in the thickness direction--.  One of ordinary skill in the art would have been motivated to have combined the multiaxial fibrous web of Bompard with the structured surface article of Benson, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.  (In the instant case, a person skilled in the art would have used the longitudinally extending FRP disclosed by Bompard as the FRP attached as a backing for the FRP disclosed by Benson, such that the orientation direction of the fiber sheets of Bompard align with the x-axis and y-axis direction of the article of Benson.)

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (US 6,540,367 B1) in view of Bompard et al. (US 2003/0148082 A1).
Regarding Claim 5:  Benson discloses a composite structured surface article comprising a plurality of protruding and recessed cube corner pyramids, which are a figures 4, 5, 19 to 20B, [Col. 7: li. 1-57], [Col. 8: li. 22-47], [Col. 15: li. 35 to Col. 16: li. 26], and [Col. 23: li. 9-19] of Benson).  Benson also discloses that the composite article can have a backing sheet of fiber-reinforced plastic (FRP) ([Col. 22: li. 52] of Benson).  (In the instant case, Benson's teaching that the pyramids have at least three side faces ([Col. 23; li. 18-19] of Benson) clearly envisages that the shapes of the pyramids can be "square" as currently claimed.)  It is further disclosed by Benson that a transition plane (ref. #84) of the plurality of protruding and recessed cube corner pyramids is parallel to the base of the article, and that at least one side of the formed cube corner pyramids can parallel to the x-axis direction of the formed article (figures 4, 5, 14A to 14D, and [Col. 12: li. 38-52] of Benson).  Specifically, Benson provides for --an FRP panel material comprising reinforcing fibers at least near a surface, wherein a plurality of either or both of protrusions and depressions are provided in the surface, the protrusions protruding outward in a thickness direction of the panel material with respect to a virtual reference plane along the surface, the depressions being depressed inward in the thickness direction with respect to the virtual reference plane, and the protrusions and depressions have shapes of congruent regular square pyramids with bases thereof on the virtual reference plane-- {instant claim 5} and --an FRP panel material comprising reinforcing fibers at least near a surface, wherein a plurality of either or both of protrusions and depressions are provided in the surface and form a repeating texture pattern, the protrusions protruding outward in a thickness direction of the panel material with respect to a virtual reference plane along the surface, the depressions being depressed inward in the thickness direction with respect to the virtual reference plane, each of the protrusions and depressions has a shape of a regular square pyramid with a base thereof on the virtual reference plane, and ratios L6/L5 which are defined for respective lines each including a diagonal of any square are identical across the lines, where L5 is a length of a section corresponding to the core of the texture pattern in each orientation direction, on the line of intersection of the surface and a plane which includes the corresponding one of the lines and is parallel to the thickness direction and L6 is an apparent length of the section as seen in the thickness direction-- {instant claim 6}.
Benson fails to disclose that --the reinforcing fibers are oriented in one or two predetermined orientation directions parallel to the virtual reference plane, and each of the orientation directions is parallel to any lateral edge of each regular square pyramid as seen in the thickness direction-- {instant claims 5 and 6}.
Bompard discloses the production of a multiaxial fibrous web comprising two unidirectional continuous fiber sheets at +45°, and -45° respective to the longitudinal direction (the 0°), the sheets having a smooth surface appearance, and that the unidirectional continuous fiber sheets are bonded together by adhesive disposed between the sheets (Example 1, [0027], [0037], [0039], [0121], [0164], and [0172] of Bompard).  Bompard also discloses that the resulting multiaxial sheets can be used for making reinforcement of composite material parts by well-known techniques (such as impregnation with a liquid precursor followed by heat treatment ([0002] and [0167] of Bompard; that is they can form fiber reinforced plastics (FRPs)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the multiaxial fibrous web of Bompard with the structured the reinforcing fibers are oriented in one or two predetermined orientation directions parallel to the virtual reference plane, and each of the orientation directions is parallel to any lateral edge of each regular square pyramid as seen in the thickness direction--.  One of ordinary skill in the art would have been motivated to have combined the multiaxial fibrous web of Bompard with the structured surface article of Benson, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.  (In the instant case, a person skilled in the art would have used the longitudinally extending FRP disclosed by Bompard as the FRP attached as a backing for the FRP disclosed by Benson, such that the orientation direction of the fiber sheets of Bompard align with the x-axis and y-axis direction of the article of Benson.)
Benson in view of Bompard further fail to disclose that --the bases are arranged on the virtual reference plane with no gap or overlap so that each vertex of a square constituting each base is shared by two of the bases as vertices thereof and is located at the midpoint of one side of any one of the bases-- {instant claims 5 and 6}.  However, it would have been an obvious matter of design choice to have each row (or column) of the repeating regular square pyramids be offset to a mid-point of an adjacent row (or column) of repeating regular square pyramids, since such a modification would have involved a mere change in the shape of the repeating surface pattern.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B)
(In the instant case, said staggered or off-set square patterns (also known to go by "brick pattern" in the art) are well-known and would have been obvious to one having ordinary skill in the art at the time the invention was made.)

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (US 6,540,367 B1) in view of Bompard et al. (US 2003/0148082 A1).
Regarding Claims 7 and 8:  Benson discloses a composite structured surface article comprising a plurality of protruding and recessed cube corner pyramids, which are a mass of material having at least three side faces arranged as a cube corner element (figures 4, 5, [Col. 7: li. 1-57], [Col. 8: li. 22-47], and [Col. 23: li. 9-19] of Benson).  Benson also discloses that the composite article can have a backing sheet of fiber-reinforced plastic (FRP) ([Col. 22: li. 52] of Benson).  (In the instant case, Benson's teaching that the pyramids have at least three side faces ([Col. 23; li. 18-19] of Benson) clearly envisages that the shapes of the pyramids can be hexagonal as currently claimed.)  It is further disclosed by Benson that a transition plane (ref. #84) of the plurality of protruding and recessed cube corner pyramids is parallel to the base of the article, and that at least one side of the formed cube corner pyramids can parallel to the x-axis direction of the formed article (figures 4, 5, 14A to 14D, and [Col. 12: li. 38-52] of Benson).  Specifically, Benson provides for --an FRP panel material comprising reinforcing fibers at least near a surface, wherein a plurality of either or both of protrusions and depressions are provided in the surface, the protrusions protruding outward in a thickness direction of the panel material with respect to a virtual reference plane along the surface, the depressions being depressed inward in the thickness direction with respect to the virtual reference plane, the protrusions and depressions have shapes of congruent regular hexagonal pyramids with bases thereof on the virtual reference plane, and the bases are arranged on the virtual reference plane with no gap or overlap so that each vertex of a regular hexagon constituting each base is shared by three of the bases as vertices thereof-- {instant claim 7} and --an FRP panel material comprising reinforcing fibers at least near a surface, wherein a plurality of either or both of protrusions and depressions are provided in the surface and form a repeating texture pattern, the protrusions protruding outward in a thickness direction of the panel material with respect to a virtual reference plane along the surface, the depressions being depressed inward in the thickness direction with respect to the virtual reference plane, each of the protrusions and depressions has a shape of a regular hexagonal pyramid with a base thereof on the virtual reference plane, the base is composed of one of a plurality of congruent regular hexagons which are arranged on the virtual reference plane with no gap or overlap so that each vertex is shared by three of the regular hexagons as vertices thereof, and ratios L8/L7 which are defined for respective lines each including a diagonal of any regular hexagon that passes through the center thereof are identical across the lines, where L7 is a length of a section corresponding to the core of the texture pattern in each orientation direction, on the line of intersection of the surface and a plane which includes the corresponding one of the lines and is parallel to the thickness direction and L8 is an apparent length of the section as seen in the thickness direction-- {instant claim 8}.
(In the instant case, while Benson does not explicitly recite the shapes as being "congruent regular hexagonal pyramids", such shapes are clearly envisaged by the [Col. 23: li. 18-19]).  As such, it would have been obvious to a person of ordinary skill in the art to have changed the "triangular pyramids" to "congruent regular hexagonal pyramids", since such a modification would have involved a mere change in the shape of the geometric pattern.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).)
Benson fails to disclose that --the reinforcing fibers are oriented in not less than one and not more than three predetermined orientation directions parallel to the virtual reference plane, and each of the orientation directions is parallel to any lateral edge of each regular hexagonal pyramid as seen in the thickness direction-- {instant claims 7 and 8}.
Bompard discloses the production of a multiaxial fibrous web comprising three unidirectional continuous fiber sheets (ref. #30a, #30b, and #30c) making respective angles 0°, +60°, and -60° (or 90°, +30°, and -30°) to the longitudinal direction (the 0° or the 90°, respectively), the sheets having a smooth surface appearance, and that the unidirectional continuous fiber sheets are bonded together by adhesive disposed between the sheets ([0027], [0037], [0039], [0107]-[0109], [0121], [0164], and [0195] of Bompard).  Bompard also discloses that the resulting multiaxial sheets can be used for making reinforcement of composite material parts by well-known techniques (such as impregnation with a liquid precursor followed by heat treatment ([0002] and [0167] of Bompard; that is they can form fiber reinforced plastics (FRPs)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the multiaxial fibrous web of Bompard with the structured the reinforcing fibers are oriented in not less than one and not more than three predetermined orientation directions parallel to the virtual reference plane, and each of the orientation directions is parallel to any lateral edge of each regular hexagonal pyramid as seen in the thickness direction--.  One of ordinary skill in the art would have been motivated to have combined the multiaxial fibrous web of Bompard with the structured surface article of Benson, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.  (In the instant case, a person skilled in the art would have used the longitudinally extending FRP disclosed by Bompard as the FRP attached as a backing for the FRP disclosed by Benson, such that the longitudinal direction of the sheet of Bompard aligns with either major axis of the article of Benson.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (US 6,540,367 B1) in view of Bompard et al. (US 2003/0148082 A1).
Regarding Claim 9:  Benson discloses a composite structured surface article comprising a plurality of protruding and recessed cube corner pyramids, which are a mass of material having at least three side faces arranged as a cube corner element (figures 4, 5, [Col. 7: li. 1-57], [Col. 8: li. 22-47], and [Col. 23: li. 9-19] of Benson).  Benson also discloses that the composite article can have a backing sheet of fiber-reinforced plastic (FRP) ([Col. 22: li. 52] of Benson).  (In the instant case, Benson's teaching that the pyramids have at least three side faces ([Col. 23; li. 18-19] of Benson) clearly envisages that the shapes of the pyramids can be triangular, square, and/or ref. #84) of the plurality of protruding and recessed cube corner pyramids is parallel to the base of the article, and that at least one side of the formed cube corner pyramids can parallel to the x-axis direction of the formed article (figures 4, 5, 14A to 14D, and [Col. 12: li. 38-52] of Benson).  Specifically, Benson provides for --an FRP panel material comprising reinforcing fibers at least near a surface, wherein a plurality of either or both of protrusions and depressions are provided in the surface, the protrusions protruding outward in a thickness direction of the panel material with respect to a virtual reference plane along the surface, the depressions being depressed inward in the thickness direction with respect to the virtual reference plane, and the protrusions and depressions have shapes of congruent regular hexagonal pyramids with bases thereof on the virtual reference plane, and the bases are arranged on the virtual reference plane so that a side of each base is parallel to the closest side of one of the bases adjacent thereto, leaving a predetermined distance therebetween, a hollow region formed between the bases on the virtual reference plane has a shape that can be covered with a plurality of congruent equilateral triangles arranged with no gap or overlap, each of the plurality of equilateral triangles having a side length equal to 1/n (n is a natural number not less than 1) of the side length of a regular hexagon constituting each of the bases and a height equal to the predetermined distance--.
(In the instant case, while Benson does not explicitly recite the surface features comprising congruent regular hexagonal pyramids and --having basses arranged on the virtual reference plane so that a side of each base is parallel to the closest side of one of the bases adjacent thereto, leaving a predetermined distance therebetween, a hollow region formed between the bases on the virtual reference plane has a shape that can be covered with a plurality of congruent equilateral triangles arranged with no gap or overlap, each of the plurality of equilateral triangles having a side length equal to 1/n (n is a natural number not less than 1) of the side length of a regular hexagon constituting each of the bases and a height equal to the predetermined distance--.  However, in that the current array of features comprises adjacent equilateral triangles, it would have been obvious to an obvious matter of design choice to have changed six of the equilateral triangles with a common central vertex into a single congruent regular hexagonal pyramid that is surrounded with recessed equilateral triangles, since such a modification would have involved a mere change in the shape of the geometric pattern.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).  Furthermore, since a congruent regular hexagonal pyramid shape is envisaged as a possible shape by Benson ([Col. 23: li. 18-19]), such a change in article would still have been able to perform the functions of the invention disclosed by Benson.) 
Benson fails to disclose that --the reinforcing fibers are oriented in not less than one and not more than three predetermined orientation directions parallel to the virtual reference plane, and each of the orientation directions is parallel to any lateral edge of each regular hexagonal pyramid as seen in the thickness direction--.
Bompard discloses the production of a multiaxial fibrous web comprising three unidirectional continuous fiber sheets (ref. #30a, #30b, and #30c) making respective angles 0°, +60°, and -60° to the longitudinal direction (the 0°), the sheets having a smooth surface appearance, and that the unidirectional continuous fiber sheets are [0027], [0037], [0039], [0107]-[0109], [0121], and [0164] of Bompard).  Bompard also discloses that the resulting multiaxial sheets can be used for making reinforcement of composite material parts by well-known techniques (such as impregnation with a liquid precursor followed by heat treatment ([0002] and [0167] of Bompard; that is they can form fiber reinforced plastics (FRPs)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the multiaxial fibrous web of Bompard with the structured surface article of Benson in order to have --the reinforcing fibers are oriented in not less than one and not more than three predetermined orientation directions parallel to the virtual reference plane, and each of the orientation directions is parallel to any lateral edge of each regular hexagonal pyramid as seen in the thickness direction--.  One of ordinary skill in the art would have been motivated to have combined the multiaxial fibrous web of Bompard with the structured surface article of Benson, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.  (In the instant case, a person skilled in the art would have used the longitudinally extending FRP disclosed by Bompard as the FRP attached as a backing for the FRP disclosed by Benson, such that the longitudinal direction of the sheet of Bompard aligns with either major axis of the article of Benson.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.F./


/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781